EXHIBIT 99.1 FLEET STATUS REPORT Atwood Oceanics, Inc. And Subsidiaries Fleet Status Report As of January 4, 2011 As used herein, “we”, “us”, and “our” refers to Atwood Oceanics, Inc. and its subsidiaries, except where the context indicates otherwise.Statements contained in this Fleet Status Report, including information regarding our estimated rig availability, contract duration, future dayrates, future daily operating costs, future effective tax rates, customer or contract status are forward-looking statements.These statements reflect management's reasonable judgment with respect to future events.Forward-looking statements involve risks and uncertainties.Actual results could differ materially from those anticipated as a result of various factors including: our dependence on the oil and gas industry; the risks involved in upgrade, repair and construction of our rigs; competition; operating risks; risks involved in foreign operations; risks associated with possible disruptions in operations due to terrorism; risks associated with a possible disruption in operations due to the war with Iraqand governmental regulations and environmental matters.A list of additional risk factors can be found in our annual report on Form 10-K for the year ended September 30, 2010, filed with the Securities and Exchange Commission.All information in this Fleet Status Report is as of the date indicated above.We undertake no duty to update the content of this Fleet Status Report or any forward-looking statement contained herein to conform the statement to actual results or to reflect changes in our expectations. Rig Name Rated Water Depth Location Customer Estimated Contract End Date Estimated Contract Day Rate Additional Comments ULTRA-DEEPWATER SEMISUBMERSIBLES ATWOOD CONDOR 10,000’ Under construction in Singapore with delivery expected in the third quarter of fiscal year 2012. AVAILABLE N/A ATWOOD OSPREY 8,200’ Under construction in Singapore with delivery expected in the second quarter of fiscal year 2011 at which time the rig will be mobilized to Australia. CHEVRON AUSTRALIA PTY. LTD. FIRM WORK – Second quarter fiscal year 2014 if three-year commitment or second quarter fiscal year 2017 if six-year commitment.(Contract provides option to extend to six years at time of delivery of rig) $470,000 (if three-year commitment) $450,000 (if six-year commitment) Day rate subject to change due to cost escalation and currency exchange provisions in the contract. DEEPWATER SEMISUBMERSIBLES ATWOOD EAGLE 5000’ Australia CHEVRON FIRM WORK – September/October 2011 (Six months after the ATWOOD OSPREY commences operations in Australia) $450,000 (until the ATWOOD OSPREY commences operations in Australia)/$390,000 thereafter Day rate subject to change due to cost escalation and currency exchange provisions in the contract. ATWOOD FALCON 5,000’ Malaysia SHELL FIRM WORK – November 2011/January 2012 (depending on the length of the drilling program) $431,000 (until August 24th)/ $300,000 thereafter Day rate subject to change due to cost escalation provisions in the contract. ATWOOD HUNTER 5,000’ Ghana/ Equatorial Guinea KOSMOS ENERGY GHANA INC/NOBLE FIRM WORK - October 2012 $538,000 to $545,000 The rig could incur approximately 20 zero rate days in the fourth quarter of fiscal year 2011 for regulatory inspections and planned maintenance. Day rate subject to change due to cost escalation provisions in the contract. JACK-UPS “ATWOOD 12” 400’ Under construction in Singapore with delivery expected in the fourth quarter of fiscal year 2012. AVAILABLE N/A “ATWOOD 13” 400’ Under construction in Singapore with delivery expected in the first quarter of fiscal year 2013. AVAILABLE N/A ATWOOD BEACON 400’ Suriname/Guyana MURPHY SURINAME OIL COMPANY, LTD./REPSOL EXPLORATION S.A./TEIKOKU OIL (SURINAME) CO. LTD. (INPEX) (“BEACON OPERATOR GROUP”) FIRM WORK – August/September 2011 (4 wells) The contract provides an option to drill one (1) additional well at the current contracted dayrate.This option must be exercised by 10 days after the start of the second firm well. The rig could incur approximately five zero rate days in the third quarter of fiscal year 2011 for regulatory inspections and planned maintenance. ATWOOD AURORA 350’ Egypt RWE DEA NILE GmbH FIRM WORK – April 2011 Day rate subject to change due to cost escalation provisions in the contract. VICKSBURG 300’ Thailand NUCOASTAL (THAILAND) LIMITED FIRM WORK – June 2011 OTHER ATWOOD SOUTHERN CROSS 2,000’ Malta AVAILABLE N/A SEAHAWK 1,800’ Ghana AVAILABLE N/A RICHMOND 70’ US Gulf of Mexico AVAILABLE N/A
